        Case 1:16-cr-00311-KMW Document 485-1 ~F~i~le~d=0~6/:§2-!=7/~2==~~~~=,1
                                                       USDSSDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #: - - - - ,- - : - -
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: ~ :::2   ·~
--------------------------------------------------X
UNITED STATES OF AMERICA

                -v.-
                                                           ,L""'
                                                       [~ ~ORDER

KENNETH RUDGE,                                         16 Cr. 211 (KMW)

                        Defendant.
--------------------------------------------------X
      Upon the application of Andrew G. Patel, Esq., counsel for KENNETH RUDGE
[Reg. No. 77626-054] and with the consent Assistant United States Attorney Andrew
Adams and upon the record of proceedings in this matter to date, including the
submission filed by Kenneth Rudge, it is hereby

        ORDERED, pursuant to Title 18, United States Code, Section 4241 el seq ., that if
necessary, the defendant KENNETH RUDGE be designated to a suitable Bureau of
Prisons ("BOP") facility so that a psychological evaluation of the defendant be performed
to assist the Court in determining whether the defendant is competent to have entered a
guilty plea and otherwise proceed in this matter; and it is further

       ORDERED that the BOP complete the evaluation of the defendant KENNETH
RUDGE as soon as possible and within 30 days of the defendant's designation to a
suitable BOP facility; and it is further

       ORDERED that, in connection with its evaluation, the BOP shall be provided with
copies of any psychological reports regarding the defendant prepared by any
psychologist, neuropsychologist or psychiatrist who evaluated the defendant at the
request of defense counsel in this matter, including, but not limited to, any such reports
issued by Dr. Leo J. Shea III, Ph.D; and it is further

        ORDERED that, as soon as possible following the conclusion of its psychological
evaluation, the BOP submit to the Court and the parties a report regarding the results of
its evaluation of the defendant, addressing whether the defendant was competent to have
entered a guilty plea and otherwise proceed in this matter.

      The Court hereby recommends that the suitable BOP facility to which the
defendant KENNETH RUDGE is designated for purposes of the evaluation be USP
      Case 1:16-cr-00311-KMW Document 485-1 Filed 06/27/21 Page 2 of 2




Pollock in Pollock, Louisiana, where KENNETH RUDGE is currently housed if USP
Pollack has the staff to complete such an evaluation.

Dated: New York, New York
       June ~ , 2021


                                     The Honorable Kimba M. Wood
                                     United States District Judge
                                     Southern District of New York




                                        2
